NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


AVELINO MILLARES,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2809
                                              )
DONNIE ROMINE, individually                   )
and as CEO of BAYFRONT HEALTH                 )
PORT CHARLOTTE,                               )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Kerry E. Mack and Jacqulyn Mack-Majka of
Mack Law Firm Chartered, Englewood,
for Appellant.

Geoffrey D. Smith of Smith & Associates,
Tallahassee, For Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.